CHANGE IN TERMS AGREEMENT

Community Bank N.A.









331 West Pulteney Street









Corning, New York 14830









(607)937-5471

LOAN NUMBER



ORIGINAL PRINCIPAL



CURRENT PRINCIPAL



ORIGINAL AGREEMENT



AGREEMENT CHANGE





BALANCE



BALANCE



DATE



DATE

C-10-03-088178



$1,050,000.00



$992,551.54



May 10, 2010



March 7, 2011

DESCRIPTION OF THE EXISTING DEBT ("Existing Debt")

Loan # 4280406904

BORROWER INFORMATION

Corning Natural Gas Corporation 330 William Street, P. O. Box 58 Corning NY
14830-0058

BORROWER.

The term "Borrower" means each party identified above.



LENDER.

The term "Lender" means whose address is , 331 West Pulteney Street, Corning,
New York , its successors and assigns.



COLLATERAL.

The following items are the security documents related to this Agreement:



* Security Agreement dated May 10, 2010 evidencing security interest in "all
interests of the Borrower in fixtures, equipment and inventory used by the
Borrower in the exercise of its gas distribution franchise in the Town of
Virgil, Cortland County, New York pursuant to an Order Granting a Certificate Of
Public Convenience and Necessity issued by the New York Public Service
Commission on June 18, 2009 in Case Number 09-G- 0252.".



*

Security Agreement dated May 10, 2010 evidencing security interest in Rabbi
Trust Account, Community Bank, N. A. # 89151111309.



TERMS AND PROVISIONS.

In consideration of the promises contained in this Agreement and in the
instruments evidencing the Existing Debt, and of other good and valuable
consideration, the sufficiency of which is acknowledged by the execution of this
Agreement, Borrower agrees to the following provisions:



1. The instrument evidencing the Existing Debt is modified and supplemented as
follows:

Interest Rate to change to a Floating Rate of One Month LIBOR + 2.75% with a
Floor Rate of 4.50% and a Ceiling Rate of 6.25%

Maturity Date to remain May 10, 2015

Payment amount to remain at the fixed amount of $11,835.54

2. Ratification and Continued Validity.

Except for the terms expressly modified by this Agreement, by signing this
Agreement Borrower acknowledges that Borrower is still bound by the terms of the
instruments and prior modifications, extensions, and supplements evidencing the
Existing Debt as if they were fully set forth and repeated in this Agreement and
that those terms will continue to bind Borrower as provided in this Agreement
and those instruments. Lender's consent to this Agreement does not waive the
right to strictly enforce Lender's rights under this Agreement or the
instruments evidencing the Existing Debt. Lender's consent to this Agreement
does not mean that Lender must enter into another agreement like this one in the
future. Lender and Borrower intend that this Agreement does not replace the
Existing Debt but restates it as modified.



3. Others Responsible for the Debt.

Lender and Borrower intend that anyone else who is liable for the Existing Debt,
including, without limitation, cosigners, guarantors, and coborrowers, are not
relieved of any obligation except as expressly relieved in this Agreement or
other writing. Borrower agrees that the liability of each person who signed the
instruments evidencing the Existing Debt, whether primary or secondary,
continues in full force and effect, even if that person does not sign this
Agreement. This promise applies not only to this Agreement but also to any
extension, modification, or other agreement Borrower makes with Lender that
represents a debt which includes cosigners, guarantors, coborrowers, and others
having similar liability. Borrower understands that this Agreement is contingent
on the continued liability of each person who signed the documents evidencing
the Existing Debt, whether or not that person signs this Agreement.



4. Pronouns and Gender.

In this Agreement, whenever the circumstances or the context so requires, the
singular shall be construed as the plural, the masculine shall be construed as
the feminine and/or the neuter and vice versa.



5. Miscellaneous Terms.

Borrower agrees that if Lender delays or forgoes enforcing Lender's rights under
this Agreement in any particular instance, Lender retains the right to strictly
enforce the same provision in any other instance, or later in the same instance.
Every person signing this Agreement waives, to the extent allowed by law,
presentment, demand, protest, and notice of



© 2004-2009 Compliance Systems, Inc. 13BB-DBD5 - 2009.02.73
www.compliancesystems.com

Change in Terms Agreement - DL6006

Page 1 of 2

dishonor. Every person signing this Agreement agrees that Lender may renew,
extend, supplement, or otherwise modify the debt represented by this Agreement
and the documents evidencing the Existing Debt without the permission of any
other person who is liable, and such modification will not release or reduce the
liability of any party, even if that party does not sign this Agreement.

ORAL AGREEMENTS DISCLAIMER.

This Agreement represents the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties. There are no unwritten oral agreements between the parties.



By signing this Change In Terms Agreement, each Borrower acknowledges reading,
understanding, and agreeing to all its provisions, and receiving a copy.

Corning Natural Gas Corporation











/S/ Michael German

3/10/2011

By: Michael German



Date











Its: President













By signing this Change In Terms Agreement, Lender acknowledges reading,
understanding, and agreeing to all its provisions.

Community Bank N.A.











/S/ Stephen Rich

03/10/2011

By: Stephen Rich



Date











Its: Vice President Commercial Loans







© 2004-2009 Compliance Systems, Inc. 13BB-DBD5 - 2009.02.73
www.compliancesystems.com

Change in Terms Agreement - DL6006

Page 2 of 2